Exhibit 10.2

 

FIFTH AMENDMENT TO

2001 RESTATEMENT OF THE

HARRAH’S ENTERTAINMENT, INC.

EXECUTIVE SUPPLEMENTAL SAVINGS PLAN

 

WHEREAS, Harrah’s Entertainment, Inc. (the “Company”) maintains the 2001
Restatement of the Harrah’s Entertainment, Inc. Executive Supplemental Savings
Plan  (the “Plan”) in order to provide its key executives with an opportunity
and incentive to save for retirement and other purposes; and

 

WHEREAS, Section 12.1(a) of the Plan provides that the EDCP Committee has the
right to amend the Plan provided such amendment does not have a material adverse
financial effect on the Company or the Plan; and

 

WHEREAS, the EDCP Committee has approved the adoption of this Fifth Amendment.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
January 1, 2004 (except as otherwise provided below), as follows:

 

1.                                       The Plan is hereby amended to provide
that no Employee shall become a Participant on or after January 1, 2005.

 

2.                                       The Plan is hereby amended to provide
that no Deferral Contributions or Matching Contributions shall be made with
respect any Deferral Period commencing on or after January 1, 2005.

 

3.                                       By substituting Section 4.2 of the Plan
as follows:

 

4.2                                 Matching Contributions.

 

(a)                                  Each Employer shall make a Matching
Contribution on behalf of each of its Participants who has elected to make
Salary Deferral Contributions or has had any Savings and Retirement Plan
Rollover Deferrals pursuant to Section 4.1(d) during the Deferral Period under
Section 4.1 (Participant Contributions), and is eligible to receive a matching
contribution under the Savings and Retirement Plan, if such Participant is
described in subsection (c) below.  No Matching Contributions shall be made with
respect to Bonus Deferral Contributions.  The Matching Contribution shall be
credited to each eligible Participant’s Matching Contribution Account as of the
year-end Valuation Date or the date of termination.

 

(b)                                 The Matching Contribution for each eligible
Participant shall equal the difference between

 

(1)                                  the sum of

 

--------------------------------------------------------------------------------


 

(a)                                  50% of the Participant’s contributions to
the Savings and Retirement Plan for its plan year coinciding with the Deferral
Period, plus

 

(b)                                 50% of the Participant’s Salary Deferral
Contributions and Savings and Retirement Plan Rollover Deferrals in the Deferral
Period,

 

up to the Matching Limit as applied to the Participant’s Salary, less

 

(2)                                  the Employer’s matching contribution for
such Participant under the Savings and Retirement Plan.

 

(c)                                  A Participant shall be eligible for the
Matching Contribution for the Deferral Period, if and only if such Participant
makes 401(k) contributions under the Savings and Retirement Plan for the plan
year of the Savings and Retirement Plan coinciding with the Deferral Period in
an amount equal to the lesser of:  (1) the maximum 401(k) contributions
permitted under Code Section 402(g), or (2) the maximum 401(k) contributions
permitted under the Savings and Retirement Plan.

 

IN WITNESS WHEREOF, the EDCP Committee has caused this Fifth Amendment to be
executed by its duly authorized member on this 16th day of December, 2004.

 

 

 

THE EDCP COMMITTEE OF

 

HARRAH’S ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Jerry Boone

 

 

 

 

 

 

Name:

Jerry Boone

 

 

 

 

 

 

Title:

Senior Vice President, Human Resources

 

 

2

--------------------------------------------------------------------------------